Citation Nr: 0843323	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  97-13 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Mark Lippman, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from May 1975 to 
May 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.  While this appeal 
was pending, the veteran's claims file was transferred to the 
RO in St. Petersburg, Florida and then to the RO in Roanoke, 
VA.  

In a January 2003 decision, the Board denied the claim on 
appeal.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a Joint Motion for Court Remand (Joint Motion), in a 
November 2003 Order the Court remanded the Board's decision 
for development in compliance with the Joint Motion.  A 
letter was sent to the veteran and his representative on 
January 16, 2004 in which he was given 90 days from the date 
of the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  
In February 2004, the veteran responded that he had nothing 
further to submit and requested that the Board proceed with 
adjudication.  

In an August 2004 decision, the Board again denied the claim 
on appeal.  The veteran appealed this decision to the Court.  
In a July 2007 Memorandum Decision, the Court vacated and 
remanded the Board's decision for further development.  An 
October 24, 2007 letter was sent to the veteran and his 
representative in which he was given 90 days to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  No response was 
received.  

In June 2008, the Board requested a Veterans Health 
Administration (VHA) medical opinion.  The VHA opinion was 
received by the Board in August 2008.  The veteran was 
provided a copy of the opinion in September 2008 and given 60 
days from the date of the letter to submit any additional 
evidence or argument.  The letter to the veteran was sent 
back to VA as undeliverable, and the veteran's representative 
did not respond. 




FINDING OF FACT

The evidence of record demonstrates that a low back disorder 
is related to active service.


CONCLUSION OF LAW

A low back disorder was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to service 
connection for a back disorder, because the claims are being 
granted in full, the VA's statutory and regulatory duties to 
notify and assist are deemed fully satisfied.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of in-service chronicity is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, degenerative joint disease is presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In various lay statements of record, the veteran has asserted 
that he initially injured his low back during service and 
that he has had the same back symptoms since service 
discharge.  

The veteran's March 1975 service entrance examination noted a 
normal spine.  In a July 1977 service treatment record, the 
veteran reported low back pain after an automobile accident 2 
months prior.  The assessment was low back sprain, secondary 
to accident.  In a March 1978 service record, the veteran 
complained of a backache of 2 days.  The impression was low 
back pain, questionable etiology.  In an August 1978 record, 
the veteran reported low back pain of 2 years.  The 
assessment was bilateral paraspinal muscle spasm.  In 
December 1978 treatment records, the veteran reported low 
back pain of 2 years.  He denied significant trauma but 
reported an automobile accident.  The assessment was chronic 
low back syndrome.  A January 1979 x-ray assessed a normal 
spine.  A March 1979 service discharge examination noted a 
normal spine.  

In a June 1982 private medical record, the veteran reported 
constant back pain.  A lumbosacral spine x-ray was normal.  
The impression was acute lumbosacral strain.  In July and 
November 1982 private records, the veteran reported low back 
pain.  In a December 1982 record, the veteran reported low 
back pain due to lifting at work.  A January 1983 private 
electromyography (EMG) examination was normal.  A computed 
tomography (CT) scan showed probable herniated disk, L5 to 
S1.  A February 1983 private record noted normal lumbar spine 
x-rays, a normal EMG, and a positive CT scan for a herniated 
disk.  The impression was discogenic low back pain.  In April 
1983 private records, the veteran reported a history of 
industrial injury to his back and treatment since 1982 for 
discogenic low back pain.  A discogram impression was 
degenerated L5 to S1 disk.  The diagnosis was lumbar spine 
herniated disc syndrome.  In October 1984 and March 1989 
private records, the veteran reported low back pain.  

In a July 1989 VA medical record, the veteran reported 
chronic low back pain of 8 years, status-post work injury.  
The impression was chronic low back pain and degenerative 
disc disease.  In an August 1989 VA neurology examination, 
the veteran reported low back pain since 1981, but back pain 
prior to that time.  The diagnosis was history of lumbar disc 
herniations.  In another August 1989 VA examination, the 
veteran reported back problems dating to 1976 or 1977.  The 
impression was muscular low back pain.  A lumbar spine x-ray 
impression was questionable faint bony demineralization but 
otherwise normal.  

A September 1990 private magnetic resonance imaging 
impression was degenerative L5 to S1 disc with mild diffuse 
and symmetric bulging.  In a June 1995 private medical 
record, the veteran noted a history of low back pain since 
1981.  An x-ray showed mild degenerative joint disease.  A CT 
scan and myelogram showed bulging and herniated disks.  The 
assessment was chronic back pain.  April, June, and August 
1996 private records assessed radiating low back pain and 
degenerative disc disease.  There was a work-related injury 
in 1981.  

In an August 1996 VA medical record, a lumbar spine discogram 
impression was normal L4 to L5 and degenerated L5 to S1.  

In a September 1996 private medical record, the diagnosis was 
low back pain and lumbar spine degenerative disc disease.  In 
a December 1996 letter, a private physician stated that he 
had reviewed all of the veteran's medical records, including 
his service treatment records.  The physician opined that the 
injury, treatment, conditions, and diagnoses rendered in the 
1980's and 1990's coincided with or were similar to the 
complaints, diagnoses, and treatments in the military 
records.  

In October 1997 and March 1999 VA medical records, the 
veteran reported chronic low back pain.  A January 2000 VA x-
ray impression was degenerative changes at L5 to S1.  In a 
February 2000 VA spine examination, the veteran reported low 
back pain since 1978.  Lumbar spine x-rays were normal.  The 
examiner found no current back disorder.  In a June 2002 VA 
fee-based spine examination, the veteran reported an in-
service back injury.  X-rays showed lumbar spine degenerative 
joint disease.  The examiner found that the lumbar spine 
disorder was not related to active service because there was 
no in-service acute lumbar injury and the service treatment 
records did not cite discogenic or facet origin for the low 
back pain.  

An August 2008 VHA medical opinion was obtained from an 
orthopedic surgeon and neurosurgeon.  The physician reviewed 
the veteran's medical records, to include his service 
treatment records.  The physician opined that the veteran's 
post-service spine symptomatology was the same symptomatology 
that existed during active service and that his spine 
disorder was at least partially caused by active service.

The Board finds that the evidence of record supports a 
finding of service connection for a low back disorder.  There 
are current diagnoses of lumbar spine degenerative joint 
disease and degenerative disc disease.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Additionally, there 
is in-service medical evidence of low back complaints and 
treatment.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  There is also competent 
lay evidence of an in-service automobile accident that 
resulted in back pain.  Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994) (holding that a lay witness is competent to testify 
to that which the witness has actually observed and is within 
the realm of his personal knowledge).  Lumbar spine 
degenerative joint disease was not, however, diagnosed within 
one year of service discharge.  38 C.F.R. §§ 3.307, 3.309.  

But the other evidence of record demonstrates that the 
veteran's current low back disorder is related to active 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  A private physician, upon review of medical 
records and service treatment records, opined that the 
veteran's back disorder and post-service discharge symptoms 
were the same as his in-service symptoms.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is not free to substitute its own judgment for that of 
an expert).  The August 2008 VA physician opined, upon a 
review of the claims file, that the veteran's current low 
back disorder was partially caused by active service.  
Prejean, 13 Vet. App. at 448-9; see also Colvin, 1 Vet. App. 
at 175.  Although the June 2002 VA examiner provided a 
negative nexus opinion, the opinion is not probative because 
it ignored pertinent evidence in the claims file.  See Madden 
v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that 
the Board must assess the credibility and probative value of 
the medical evidence in the record); see also Layno, 6 Vet. 
App. at 469 (finding that the weight and credibility of 
evidence is a factual determination that affects the 
probative value of the evidence).  The examiner based the 
opinion on the lack of an in-service notation of an acute 
injury, thereby ignoring the in-service reports of an 
automobile accident.  Accordingly, considering the doctrine 
of reasonable doubt, the preponderance of the evidence 
supports service connection for a low back disorder.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a low back disorder is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


